Title: To Alexander Hamilton from Benjamin Walker, 6 July 1797
From: Walker, Benjamin
To: Hamilton, Alexander


Fort Schuyler [New York] July 6, 1797. “I will thank to advise what is best to be done to bring the business with Colo Smith to a conclusion—it was referred to Judge Lewis and John Murray as Arbitrators. The former kept the papers a long time and then, Mr Murray informed me, he declined Acting. The arbitration bonds expired and Mr James Smith got a new one executed by his brother extending the time to October. Still Mr Lewis was inserted as the Arbitrator tho’ I informed Mr Smith what Mr Murray had told me of his having declined. As Colo Smith was then gone no one knew where the matter rested. Now, they say Mr Lewis will be in Town the 20th of this month. I will attend to it—or if not that they will appoint Mr Lawrance or Mr Harrison. I have no objection to any man of character but such as are Creditors or connected in the affairs of Colo Smith these must certainly be objected to the Arbitrators must be perfectly indifferent as to the event. Mr Lawrence I am pretty sure is a Creditor. I dont know if Mr Harrison is or not but I think he declined once before from their whole proceeding. Refusing to appoint such Men as will attend to it &c.…”
